Citation Nr: 0807808	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-40 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right hip disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945, including service in World War II.  His 
decorations include European African Middle Eastern Service 
Medal with a Silver Star and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2007, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of the hearing has 
been associated with the veteran's claims file.

In February 2008, the veteran submitted pertinent medical 
evidence, by way of a January 2008 medical statement, 
directly to the Board, along with a written statement waiving 
initial review of this evidence by the RO.


FINDINGS OF FACT

1.  In February 1996, the RO denied the veteran's claim for 
service connection for a right hip disability; the veteran 
did not timely appeal that decision. 

2.  The evidence received since the RO's February 1996 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim; moreover, 
such evidence includes a medical diagnosis and a nexus 
opinion that were not previously associated with the claims 
file.

3.  The information of record establishes that the veteran 
engaged in combat with the enemy during his period of active 
duty service.

4.  The evidence of record demonstrates that the veteran 
developed a right hip disability as a result of a right hip 
injury he sustained during his active combat duty.


CONCLUSIONS OF LAW

1.  The RO's February 1996 decision that denied the claim for 
service connection for a right hip disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence having been received, the claim 
of entitlement to compensation for a right hip disability is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2007). 

3.  A right hip disability was incurred in or aggravated by 
the active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(d) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

Service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  In cases where the veteran's service medical 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  
 
In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claim for service-
connected right hip injury in a February 1996 rating decision 
on the basis that there was no medical evidence that showed 
that the injury occurred in service and evidence of a current 
diagnosis of a right hip condition.  The veteran was notified 
of this decision in February 1996, but did not timely file an 
appeal.  

In September 2003, the veteran filed an application to reopen 
his claim for service connection for a right hip disability.  
In a January 2004 rating decision, the RO denied the request 
to reopen on the basis that the evidence did not show a 
diagnosis of a right hip condition, and did not establish a 
relationship between the veteran's military service and his 
current condition.  The veteran timely filed an appeal.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right hip disability.  
A January 2008 medical opinion from the Alabama Orthopaedic 
Clinic, P.C, was received after the February 1996 rating 
decision. 

The physician rendered an impression that the veteran 
suffered from pain as a result of an old fracture (right 
femoral neck with head in mal position of varus) and severe 
osteoarthritis secondary to the fracture.  The physician 
opined that "the fracture of the right femoral neck was 
sustained while the patient was in combat in Gathemo, 
France" and that the "injury [was] the cause of the 
patient's present pain."

This evidence was not included in the claims file at the time 
of the February 1996 rating decision and raises a reasonable 
possibility of substantiating whether the right hip injury 
was incurred in service.  

In sum, the veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the February 1996 rating decision 
is "new and material" as contemplated by 38 C.F.R. § 
3.156(a) and (c).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (c) 
(providing that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction).  The claim of service connection is 
reopened. 

III.  Service Connection for a  Hip Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to 
observe that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The veteran's separation document establishes that he served 
in the European Theater of Operations in October 1943 where 
he remained until July 1945.  He was awarded the Combat 
Infantryman Badge.  The Board accepts this documentation as 
proof of the veteran's combat status.  Accordingly, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

Here, the veteran contends that he injured his right hip when 
he jumped head long into a ditch and landed on a rock, as 
indicated from his December 2007 hearing testimony.  As 
previously mentioned, the veteran's service medical records 
are unavailable for review.  Requests to obtain the veteran's 
relevant service medical records have been unsuccessful.

Notably, however, the veteran submitted a February 2004 lay 
statement and also submitted another statement from the 
Commander of D Company, 109th Regiment, 28th Division.  The 
Commander testified that the veteran was under his command 
and served as his runner and bodyguard.  The Commander 
testified that his Company was advancing down an asphalt road 
flanked by a grader bladed ditch when they came under fire 
from German snipers.  The Company, including the veteran, 
jumped into a ditch.  He further stated that the veteran 
injured himself when he jumped into a rocky, water-filled 
section of the ditch.  The veteran couldn't walk and had to 
be lifted from the ditch.  He was hospitalized for several 
weeks thereafter.

The private medical records demonstrate that the veteran 
currently suffers from pain from an old fracture (right 
femoral neck with head in mal position of varus) and severe 
osteoarthritis secondary to the fracture, as indicated by the 
January 2008 treatment report from Alabama Orthopaedic 
Clinic, P.C.  The veteran told the examiner that he injured 
his hip during World War II in Gathemo, France when he jumped 
into a ditch and landed on a rock.

The examination of the right hip revealed there to be 0 
internal and external rotations.  Abduction and adduction of 
the hip joint was limited to 0.  There was limited flexion 
and extension.  Any attempted motion was painful.  The x-rays 
revealed marked deformity of the right femoral head, with 
advanced, severe, osteoarthritis of the joint.  It appeared 
as though the patient must have sustained a femoral neck 
fracture with the head healing in mal position in varus.  
There was severe secondary osteoarthritis.

The physician rendered an impression of an old fracture 
(right femoral neck with head in mal position of varus) and 
severe osteoarthritis secondary to the fracture.  The 
physician opined that "the fracture of the right femoral 
neck was sustained while the patient was in combat in 
Gathemo, France" and that the "injury [was] the cause of 
the patient's present pain."

Although the service medical records are unavailable for 
review, the evidence nevertheless demonstrates that the 
veteran was engaged in combat, and his statement provides 
that he injured his right hip when he jumped head long into a 
ditch and landed on a rock during combat with the enemy.  
Moreover, the statement from the veteran's commander provides 
that the veteran injured himself when he jumped into a rocky, 
water-filled section of the ditch; that the veteran could not 
walk and had to be lifted from the ditch; and that the 
veteran received hospital treatment for several weeks 
thereafter for this injury.  Inasmuch as this satisfactory, 
credible lay evidence supports a finding that the veteran 
sustained a traumatic right hip injury during service, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), the January 2008 
physician's opinion and medical evaluation, combined with the 
lay testimony, establish that the veteran's right hip injury 
incurred in service is etiologically related to his currently 
diagnosed right hip disability.  On balance, the Board finds 
that the evidence of record supports the conclusion that the 
veteran incurred a right hip disability as a result of 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection is warranted for the right 
hip disability


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for a right hip 
disability is reopened. 

Service connection for a right hip disability is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


